As filed with the Securities and Exchange Commission on November 14, 2014 Registration No. 333-198073 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.3 TO FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SECOND SIGHT MEDICAL PRODUCTS, INC. (Exact name of registrant as specified in its charter) California 02-0692322 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 12744 San Fernando Road, Building 3 Sylmar, California 91342 (818) 833-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Robert Greenberg, M.D., Ph.D. President and Chief Executive Officer Second Sight Medical Products, Inc. 12744 San Fernando Road, Building 3 Sylmar, California 91342 (818) 833-5000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Aaron A. Grunfeld Andrew Hudders Carl Van Demark Law Offices of Aaron A. Grunfeld & Associates 11111 Santa Monica Boulevard, Suite 1840 Golenbock Eiseman Assor Bell& Peskoe LLP 437 Madison Avenue, 40th Floor Los Angeles, California 90025 New York, NY 10022 (310) 788-7577 (212) 907-7300 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective . If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box:¨ If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Formis a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Non-accelerated filero Accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE TitleofEachClassof SecuritiestobeRegistered ProposedMaximum AggregateOfferingPrice Amountof RegistrationFee Common Stock, no par value per share $ 36,225,000 $ 4,665.78 Long Term Investor Right $ 0 — Common Stock, no par value per share $ 0 — Underwriter Warrant $ 100 — Shares of Common Stock underlying Underwriter Warrant $ 9,056,250 $ 1,166.45 Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule457(o)under the Securities Act of 1933, as amended. See “Underwriting” beginning on page86 of the prospectus contained within this registration statement for information on underwriting arrangements relating to this offering. Includes the aggregate offering price of additional shares that the underwriter has the option to purchase, amounting to 15% of the shares and rights offered to the public to cover over-allotments, if any. Represents and registers the Long Term Investor Right to receive additional shares of common stock pursuant to the terms of this offering. See “Description of Capital Stock”. Includes up to 4,025,000 shares that may be issued in connection with the non-transferable Long Term Investor Rights described under “Description of Capital Stock – Long Term Investor Right to Receive Additional Shares” for no additional consideration two years from the closing date of this offering. No registration fee required pursuant to Rule457(g)under the Securities Act of 1933. Represents and registers a warrant to be granted to the underwriter to purchase shares of common stock in an amount equal to 20% of the number of the shares sold to the public. See “Underwriting” beginning on page 86 of the prospectus contained within this Registration Statement for information on underwriting arrangements relating to this offering. Pursuant to Rule 416 under the Securities Act of 1933, as amended, there is also being registered hereby such indeterminate number of additional shares of common stock of the registrant as may be issued or issuable because of stock splits, stock dividends, stock distributions, and similar transactions. Previously paid. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment, which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED November 14, 2014 PRELIMINARY PROSPECTUS 3,500,000 Shares of Common Stock With a Non-Transferable Investor Right to Receive Additional Shares SECOND SIGHT MEDICAL PRODUCTS We are offering 3,500,000 shares of our common stock, no par value, coupled with a non-transferable contractual right for the registered holder of these offered shares to obtain up to one additional share of common stock for each share purchased, at no additional expense, on the second anniversary of the closing date of this offering, as more fully described under “Description of Capital Stock” in this prospectus.
